As filed with the Securities and Exchange Commission on February 9, 2010 Registration No. 333-163244 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Pre- Effective Amendment No. 1 FORM S-1 Registration Statement Under The Securities Act of 1933 Great-West Life & Annuity Insurance Company (Exact Name of Registrant as Specified in its Charter) Colorado 84-0467907 (State or other jurisdiction of incorporation ororganization) (PrimaryStandard Industrial ClassificationCode) (I.R.S. Employer
